Citation Nr: 0312204
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 98-06 427               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for post traumatic and post heat
exposure headaches.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The@ veteran served on active duty from November 1983 to November
1985 as well as active duty for training and inactive duty for
training in the National Guard from 1985 to 1987 and in the Army
Reserves from 1988 to 1997.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio, which denied the
benefit sought.

The case was previously before the Board in June 2000, at which
time this claim together with claims of entitlement to service
connection for residuals of injuries to the left knee injury and
ankle were Remanded to afford the veteran a comprehensive medical
examination. The requested development having been completed, and
the veteran having expressed his satisfaction as to the disposition
of the claims pertaining to the ankle and knee, the case is once
again before the Board for appellate consideration of the remaining
issue on appeal.

REMAND

There have been changes in the law during the pendency of this
appeal. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002). Among
other things, this law redefines the obligations of VA with respect
to the duty to assist and supersedes the decision of the United
States Court of Appeals for Veterans Claims (CAVC) in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
14 Vet. App. 174 (2000) (per curiam order). See also Disabled
American Veterans v. Secretary of Veterans Affairs, Nos. 02- 7304,
- 7305, - 7316 (Fed. Cir. May 1, 2003).

Moreover, the United States Court of Appeals for Veterans Claims
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002),
interpreted VA 's obligations under the VCAA, noting that a
claimant was defined under the Act as "any

- 2 -

individual applying for, or submitting a claim for, any benefit
under the laws administered by the Secretary." 38 U.S.C.A. 5100.
Upon receipt of a complete or substantially complete application,
VA must notify the claimant and the claimant's representative, if
any, of any information, and any medical or lay evidence, not
previously provided to VA that is necessary to substantiate the
claim. 38 U.S.C.A. 5103(a). As part of the notice, VA must notify
a claimant which evidence, if any, will be obtained by the claimant
and which evidence, if any, will be obtained by VA.

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following development:

1. The RO should ensure compliance with the duty to assist,
documentation and notification requirements set forth in the
Veterans Claims Assistance Act of 2000, specifically including all
provisions under 66 Fed. Reg. 45)620, 45,630 (Aug. 29, 2001) (38
C.F.R. 3.159(c)). In particular, the RO should ensure compliance
with VA's obligations under the VCAA as interpreted by Quartuccio
v. Principi, 16 Vet. App. 183 (2002).

2. Thereafter, the RO should readjudicate the issue on appeal. If
the determination remains unfavorable to the veteran, he should be
provided with a supplemental statement of the case and be afforded
an opportunity to respond before the case is returned to the Board
for further review.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. The Board intimates
no opinion as to the outcome of this case. The veteran need take no
action until so informed. The purpose of this REMAND is to ensure
compliance with due process considerations.

3 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MILO H. HAWLEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -




